Citation Nr: 1105317	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for a neck disorder classified as rheumatoid arthritis 
of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for a back disorder classified as rheumatoid arthritis 
of the thoracolumbar spine.

3.  Entitlement to a rating in excess of 10 percent disabling for 
uveitis of the eyes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted service connection for the rheumatoid arthritis of 
the cervical spine and lumbar spine and for uveitis of both eyes 
and assigned initial ratings of 10 percent for the cervical 
spine, 20 percent for the lumbar spine and a noncompensable 
rating for the uveitis.

While the appeal was pending, the RO in a February 2007 rating 
decision granted a 10 percent initial rating for the uveitis.  As 
will be addressed further, the Veteran is withdrawing this claim 
from appellate status.


FINDINGS OF FACT

1.  The competent medical evidence shows the Veteran's service-
connected cervical spine disorder, which includes evidence of 
pain, stiffness and limitation of motion, is shown to result in a 
combined limitation of motion of the cervical spine of less than 
170 degrees, with forward flexion shown to on most recent 
examination to be limited to 30 degrees or less when pain is 
considered at the ends of motion.

2.  The competent medical evidence shows the Veteran's service-
connected lumbosacral spine disorder, which includes evidence of 
back pain, stiffness and limitation of motion, is not shown to 
result in a forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.

3.  The Veteran did not have any incapacitating episodes during a 
12-month period, nor is there evidence of ankylosis of either the 
cervical or thoracolumbar spine, nor of any associated 
neurological pathology associated with the cervical or 
thoracolumbar spine disorders.

4.  There is no evidence of an active disease process of 
rheumatoid arthritis currently shown.

5.  Prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran advising that he did 
not ask for an increase in his eye condition, thereby essentially 
withdrawing his appeal of entitlement to an increased rating for 
uveitis; there are no questions of fact or law remaining before 
the Board in these matters.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a neck disorder 
classified as rheumatoid arthritis of the cervical spine are met 
from initial entitlement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5239, 5243 (2010).

2.  The criteria for an initial rating in excess of 20 percent 
for a back disorder classified as rheumatoid arthritis of the 
thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5239, 5243 (2010).

3.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertaining to a claim for entitlement to an increased 
rating for uveitis have been met. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  See 
73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran's claim for service connection for rheumatoid 
arthritis (of the cervical and lumbar spine) was received in 
December 2005.  Prior to adjudicating this claim in August 2006, 
a duty to assist letter addressing the service connection claim 
was sent in March 2006.  Additional notice was also sent later in 
March 2006, as well as in June 2008.

The Veteran was provided initial notice of the requirements in 
order to prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the custody 
of a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records 
for him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so that 
VA could help by getting that evidence.  

The Veteran is challenging the evaluation assigned following the 
initial grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because this issue stems from an 
original service-connection grant, the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed; however he 
did receive such notice as noted above.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims 
(Court) held that upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Veteran received such notice in the March 2006 letter.  The 
July 2008 letter also provided such notice and also detailed the 
criteria for entitlement to an increased rating pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated by 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 4, 
2009.)  Thereafter the RO readjudicated this matter in an October 
2008 statement of the case.
VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examination conducted in July 
2008 provided current assessments of the Veteran's condition 
based not only on examination of the Veteran, but also on review 
of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for higher disability rating, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claim decided on appeal.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Increased Rating-General Considerations and Factual Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2010) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2010) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. § 4.7 (2010) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating is 
to be assigned.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40 (2009).  The factors of disability reside 
in reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2009).  It is the 
intention of the VA Schedule for Rating Disabilities (Rating 
Schedule) to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

Service connection was granted for rheumatoid arthritis affecting 
both the cervical and thoracolumbar spine in a August 2006 
decision, which assigned an initial 10 percent rating for the 
cervical spine and 20 percent for the thoracolumbar spine.  The 
Veteran has disagreed with these initial ratings assigned and has 
also argued that his spinal condition regarding the thoracolumbar 
spine be reclassified as an ankylosing spondylitis, as the more 
recent evidence has shown this to be the nature of his spinal 
condition.  

The Board shall discuss the factual background regarding both the 
cervical and thoracolumbar spinal conditions together as they are 
manifestations of the same systemic condition, and as they are 
subject to review under the same Diagnostic Codes for spinal 
disorders.  

The report of a July 2006 VA general medical examination noted 
the diagnosis of RA in 2002 with blood tests showing a positive 
rheumatoid factor.  His current complaints were of low back pain 
which sometimes radiated up to the neck.  He graded it as a 5-
6/10 during flares and it went down to 1-2/10 after taking 2 
Naprosyns.  He also had pain in the lower part of the neck in the 
midline of the back and this was also grated at the same levels, 
without radiation.  In addition to pain the Veteran reported a 
considerable impairment in the range of motion of his 
thoracolumbar and cervical spine.  He treated with Naprosyn only.  
He could easily walk 2 miles but during flare ups could only walk 
1 block.  He reported nocturia 0-2 times a night but no other 
bladder symptoms.  He had no bowel or sexual dysfunction.  

Examination of the back revealed the tips of the spinous process 
and lower lumbar vertebral bodies were slightly tender to deep 
palpation.  There was no tenderness on the costovertebral angle.  
There was no pre sacral edema.  Neurological examination revealed 
all deep tendon reflexes were preserved as well as sensation.  
There was no neurological deficit.

Cervical spine examination showed that the tips of the spinous 
process of the lower cervical spine were slightly tender on deep 
palpation.  

Cervical range of motion was to 40 degrees flexion with pain at 
the end.  Extension and left and right lateral flexion were all 
to 10 degrees with pain at 5 degrees.  Bilateral rotation was to 
20 degrees with pain at the end.  Repetitive motion reduced 
flexion to 30 degrees due to pain and lack of endurance.  

Thoracolumbar spine range of motion was 50 degrees flexion with 
pain at 40 degrees.  Extension was 10 degrees with pain at 5 
degrees.  Bilateral lateral flexion was to 10 degrees with pain 
at the end.  Bilateral rotation was to 30 degrees with pain at 20 
degrees.  Repetitive motion reduced flexion to 40 degrees due to 
pain and lack of endurance.  A February 1999 bone scan was noted 
to be unremarkable except for angulation of the lumbar spine at 
L4-5.  MRI of the lumbosacral spine showed mild facet hypertrophy 
of L4-5 and between L5-S1.  The diagnosis was rheumatoid 
arthritis.  The examiner remarked that the Veteran was mildly 
impaired due to pain and impaired range of motion of the cervical 
and thoracolumbar spine.   

A March 2007 pre-employment functional capacity evaluation for 
hiring as a police officer showed the Veteran was able to lift 70 
pounds safely from floor to a shelf about 2 feet in height.  He 
could also carry that amount of weight from a distance of about 
100 feet.  Straight pulling using a hand held device produced a 
peak force of 172 pounds and straight pushing with the same 
device produced a peak force of 72.5 pounds.  He could walk 10 
minutes on a treadmill at various speeds up to 3 miles an hour.  
He was able to bend repeatedly without pain or discomfort and 
could climb 80 steps without difficulty.  His posture, gait, and 
balance were all within normal limits.  His active range of 
motion of the cervical, thoracic and lumbar spine were all 
normal.  He was assessed as meeting all the functional 
requirements for the job of police officer.  

In April 2007 he was seen with a past medical history of back 
pain and had been referred to rheumatology but not under ongoing 
care.  He stated he was given a diagnosis of RA in 2003 and had 
physical therapy and medication treatment, but was too sedated on 
Amitriptyline.  He had morning stiffness from 30 to 60 minutes.  

The Veteran reported that back pain improved with exercise and he 
awakened with pain during night after 3-4 hours of sleep.  He had 
pain in the right buttock mostly but it alternated to the left.  
He was bothered by back pain every day and limited his everyday 
activity.  However, he reported that while he could function some 
days he had difficulty running, and had so much pain it was 
difficult to walk.  

Clinical examination revealed no significant neurological or 
musculoskeletal findings.  The assessment was likely ankylosing 
spondylitis.  X-rays from April 2007 showed an impression of 
symmetric bilateral sacroiliitis and squaring of lower thoracic 
vertebrae.  This appearance was consistent with the clinical 
suspicion of ankylosing spondylitis.  He was also diagnosed with 
transitional lumbar vertebrae and mild lower lumbar spondylitis.  

A May 2007 statement by the Veteran discussed the history of his 
overall medical condition and various tests and treatments for 
rheumatoid arthritis and enclosing spondylitis at length.  The 
Veteran noted that a rheumatologist tested his motion with 51 
centimeters noted during the finger to floor test - suggesting 
severe impairment in motion.  He indicated he has limited motion 
in various areas, including in his back and neck.  His May 2007 
substantive appeal also described symptoms which included limited 
spinal motion of his back and neck which limited in dressing, 
putting on shoes, walking normally, breathing deeply, sleeping, 
and standing.  He also reported problems with mouth sores and 
loose stools which he attributed to fatigue causing his immune 
system to break down.  He said during flare-ups, there were times 
he could barely walk or sit.  

In July 2007 the Veteran complained of back pain since 1997 and 
Mobic was not helping.  Findings of symptoms and functional 
limitations were hand written in July 2007 and were later 
summarized in a September 2007 letter.  In August 2007 he was 
seen for complaints regarding the back, with the Veteran 
reporting that he was having "good and bad days."  He reported 
that pain was in the higher part of his back, neck and cervical 
area.  He was noted to still have problems with diarrhea although 
bowel series was normal.  

The September 2007 letter from the Veteran's private physician, 
which summarized findings from July 2007, stated that he has 
ankylosing spondylitis with back pain since 1997.  Recent X-rays 
showed bilateral sacroilitis, squaring of several vertebrae but 
no syndesmophytes.  He had low back pain and more recently pain 
in the left shoulder radiating into his neck.  He had morning 
stiffness lasting 45 minutes and pain which woke him at night.  
He could no longer bowl.  He could partially raise his left 
shoulder.  He also had bowel impairment of loose stools.  His 
cervical spine motion was normal.  Chest expansion was 3 
centimeters.  Finger to floor distance was 51 centimeters.  Left 
shoulder abduction was impaired.  

In December 2007 a primary care note revealed he had to take a 
day off work due to back pain of a level of 6/10.  Examination 
findings were identical to those in April 2007.  

In February 2008 he underwent an annual examination for continued 
qualification as a police officer.  He had low back pain but 
examination showed normal spinal contour, equal landmarks and 
normal posture.  He had good strength in all upper and lower 
extremities.  His physical exam was deemed normal.  A private 
note from March 2008 revealed his back pain had improved, but his 
fatigue was not improved after 2 doses of newly-prescribed 
Humera.  In May 2008 he was having problems with shoulders and 
back and chronic limited range of motion in his neck.  X-rays 
from May 2008 showed a completely negative cervical spine. 

A May 2008 note revealed he was having continued shoulders and 
back symptoms.  The pain was in his shoulder and trapizius 
regions and radiated to the anterior shoulder and chest.  He had 
chronic limited motion in his neck.  Review of systems revealed 
joint pain, and history of ankylosing spondylitis.  He had pain 
of 6/10 level in his back and left shoulder.  Pain was present 
but he declined further evaluation.  Examination revealed his 
range of motion of the major joints were intact with no effusions 
or erythema.  His neurological evaluation was unremarkable.  The 
assessment included shoulder and neck pain.  

The report of a July 2008 VA examination noted current complaints 
of neck pain that radiated to the bilateral shoulders, left worse 
than right, and mid back low back pain and stiffness.  He 
currently treated with activity as tolerated.  He had been on 
Humera until it was discontinued due to side effects, and had 
felt better on that treatment.  He had flare-ups in addition to 
his normal every day pain, stiffness and dysfunction.  They 
averaged 2 episodes a month and lasted about an average of 3-5 
days during which he had increased pain and limitations and 
dysfunction.  

The Veteran reported that he could still get out of bed and out 
of the house, but  with more pain and limitations and tasks took 
longer to perform.  He denied being told by a doctor that he 
required total bedrest.  There was no incontinence of bowel or 
bladder.  He used no braces or assistive aids.  He could walk an 
average of 30 minutes.  There was no surgery or injections to his 
back.  Functionally he could bathe and dress but it was 
progressively more difficult.  He could eat but did have left arm 
problems.  He could drive but with difficulty turning his neck.  
He had significant limitations in bending, lifting, twisting and 
squatting.  He missed approximately 10 days of work in the past 
year due to these problems.  Examination revealed he walked with 
a slight limp and favored his left shoulder when removing his 
shirt.  


Examination of his lumbosacral spine revealed he was able to 
stand erect.  There was some flattening of the lumbosacral curve 
and some parevertebral muscle tenderness.  His range of motion 
was 45 degrees flexion with pain at 40 to 45 degrees, Extension 
was 15 degrees with pain at 10 to 15 degrees.  Left and right 
lateral bending was 20 degrees with pain from 15-20 degrees.  
Left and right rotation was 30 degrees with pain from 25-30 
degrees.  Repetitive movement showed 40 degrees flexion with pain 
at 30-40 degrees, extension was 10 degrees with pain at 5-10 
degrees.  Side bending bilaterally was 20 degrees with pain at 
15-20 degrees.  Left and right rotation was 30 degrees with pain 
at 25-30 degrees.  Neurologically he was able to reach up on his 
toes and heels.  Straight leg raise was 90 degrees bilaterally 
from sitting position.  Reflexes of both knees and ankles were 2+ 
and normal.  Motor testing of the lower extremities was 4-5 
throughout with strength deemed normal.

The cervical spine exam showed no gross deformity, swelling or 
atrophy.  There was some parevertebral muscle tenderness.  Range 
of motion was 30 degrees for flexion, extension and bilateral 
rotation, with pain at 20-30 degrees for all movements.  
Bilateral side bending was 20 degrees with pain at 15-20 degrees.  
Repetitive examination showed no change in the range of motion 
and same pain pattern.  Neurological examination revealed normal 
sensation to light touch and reflexes of the muscles of the upper 
extremities were grossly normal.  Motor testing of both upper 
extremities was 4-5 and grossly normal.  The diagnosis was 
ankylosing spondylitis.  The examiner agreed that this was the 
correct diagnosis for this condition, after reviewing the records 
and results from diagnostic testing.

A June 2008 lay statement from the Veteran's wife primarily 
discussed other medical problems, but included mention of his 
having back and neck pain and stiffness.  She noted back problems 
beginning during active duty and cited current problems with lack 
of mobility and flexibility.  He was no longer able to play 
sports or other physical activities, and had problems getting 
dressed and putting on shoes due to his back and cervical spine.  
He also had trouble lifting a gallon of milk to pour into a 
glass, and trouble opening doors and carrying objects.  She noted 
that during flare-ups he struggled to get out of a chair.  

The Veteran did not submit further evidence or apprise the VA of 
further evidence, nor did he suggest further worsening of 
symptoms since the last VA examination.  The representative in 
his December 2010 brief reported there was no further evidence to 
submit.

Pertinent Laws and Analysis

The Veteran's conditions affecting the cervical and thoracolumbar 
spine has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5002 for rheumatoid arthritis.  The Veteran has argued that the 
Diagnostic Code 5240 (for ankylosing spondylosis) should also be 
considered.  The Board will consider all pertinent Diagnostic 
Codes.

Under Diagnostic Code 5002, an active process with constitutional 
manifestations associated with active joint involvement that is 
totally incapacitating warrants a 100 percent disability rating; 
with less symptomatology than the criteria for a 100 percent 
rating, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods a 60 percent evaluation is assigned; with 
symptom combinations productive of definite impairment of health 
objectively supported by examination findings or incapacitating 
exacerbations occurring three or more times a year a 40 percent 
evaluation is assigned; and one or two exacerbations a year in a 
well- established diagnosis warrants a 20 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5002.  It is noted that 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion and that the ratings for active process will not 
be combined with the residual ratings for limitation of motion or 
ankylosis; rather, the higher evaluation should be assigned. See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  In this matter, as there are some symptoms indicative of 
intervertebral disc syndrome, the Board will consider the 
pertinent criteria for intervertebral disc syndrome.  However, 
the preponderance of the evidence does not show the Veteran to 
have any incapacitating episodes caused by either the cervical or 
lumbar spine conditions, as there was no evidence of his being 
prescribed total bedrest by a doctor.  Thus the criteria based on 
incapacitating episodes is not for application in this instance 
in regards to either the cervical or thoracolumbar spine.  

Because the General Rating Formula is identical for all 
Diagnostic Codes pertaining to the spine other than for 
intervertebral disc syndrome, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 
5241, 5242 (2010); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 30 
percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243, 5237 (2009)).  

Any associated objective abnormalities such as bowel or bladder 
impairment are to be rated separately under an appropriate 
Diagnostic Code.  See Note (1) of General Rating Formula.  

Cervical Spine:

Based on a review of the foregoing, the Board finds that an 
initial 20 percent rating is warranted for the cervical spine 
rheumatoid arthritis based on limited motion under the General 
Rating Formula.  Of note, the July 2006 VA examination is noted 
to have shown a combined motion for the cervical spine that is 
140 degrees based on full motions without pain factored in.  When 
pain on motion is factored into the matter, the combined motion 
based on the points where pain begins is 110 degrees.  However 
when pain and lack of endurance based on repetitive motion is 
factored in (which reduces flexion to 30 degrees), the combined 
motion is only 85 degrees.  Such measurements clearly fall within 
the realm of a 20 percent rating under the General Formula, which 
provides for a 20 percent rating when the combined motion of the 
cervical spine is not greater than 170 degrees.  Here the 
combined motions are shown to be less than 170 degrees, even 
without factoring pain into the calculations.  See Deluca, Supra.  

The most recent VA examination of July 2008 continues to show the 
Veteran's cervical spine to fall within the criteria for a 20 
percent rating based on loss of motion.  Specifically, his 
flexion is shown to be limited to 30 degrees before factoring 
pain in, and 20 degrees at the point in which pain begins.  Thus 
his flexion is limited to 20 degrees based on pain.  Such 
findings again put the cervical spine condition within the 
criteria for a 20 percent rating, which is met when a cervical 
flexion ranges from 15 degrees to 30 degrees.  

While there is other evidence which suggested a full range of 
motion of the cervical spine, such as the March 2007 pre-
employment functional capacity evaluation and the February 2008 
police officer physical examination, according the Veteran the 
benefit of the doubt and with consideration of the findings from 
the VA examinations of July 2006 and July 2008, the criteria for 
a 20 percent rating are met for the cervical spine, based on 
limited motion.  This rating also is consistent with the 
complaints of functional impairment described by the lay 
statements from the Veteran and his wife.  

In order for the Veteran to be warranted a higher rating than 20 
percent disabling based on orthopedic disability of the cervical 
spine, he would have to have flexion of 15 degrees or less or 
favorable anklyosis of the cervical spine.  Such is not shown as 
his flexion is well above 15 degrees even with pain and lack of 
endurance factored in.  Inasmuch as a finding of ankylosis 
signifies there is immobility and consolidation of a joint (See 
Dorlands Illustrated Medical Dictionary, 31st Ed. (2007) at 94), 
such is not shown, based on the ranges of motion described above.

The Board now turns to whether a higher rating than the 20 
percent is warranted based on the criteria for an intervertebral 
disc syndrome.  As noted earlier, there are no incapacitating 
episodes requiring medically prescribed bedrest shown.  Therefore 
there is no need to address whether a higher rating based on 
incapacitating episodes is shown.  

The Board now turns to whether any neurological manifestations 
are shown to warrant a separate rating for the cervical spine 
disability.  Although the Veteran has argued that he has upper 
extremity symptoms particularly on the left shoulder, the 
objective medical evidence does not reflect any neurological 
manifestations of the cervical spine disorder.  Of note there was 
no neurological deficit shown on neurological examination in the 
July 2006 VA general examination, or in the July 2008 VA 
examination.  While some records referenced shoulder pain, such 
as in May 2008, this was found to be joint pain, and the 
neurological examination was unremarkable in this record too.  

The Veteran is competent, as a layperson, to report on that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  This would include his reports of problems with 
his upper extremities.  However, as a lay person, he is not 
competent to render a medical diagnosis or etiological opinion as 
to whether such problems are neurological manifestations of his 
cervical spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Thus the competent medical and lay evidence reflects that the 
Veteran's cervical spine disorder meets the criteria for an 
initial 20 percent rating but no more. 

Thoracolumbar Spine:

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating for 
the thoracolumbar spine disability.

As was the case with the cervical spine, the objective medical 
evidence fails to show evidence of neurological manifestations 
from an intervertebral disc syndrome of the lumbar spine, with no 
neurological deficit shown in the July 2006 VA examination or the 
July 2008 VA examination.  Repeatedly neurological findings were 
normal in other records and evaluations, to include in April 
2007, February 2008, and March 2008.  While there was some 
mention of urinary issues (nocturia in the July 2006 VA 
examination) and bowel issues (diarrhea/loose bowels noted in 
August and September 2007), there was no opinion firmly linking 
these complaints to his thoracolumbar spine disorder.  
Furthermore such issues appear to have been temporary in nature, 
as they are not mentioned later, and the July 2008 VA examination 
revealed no bowel or bladder problems.  

In regards to incapacitating episodes from the thoracolumbar 
spine symptoms, again as with the cervical spine, the medical 
evidence is devoid of any medically prescribed bedrest for this 
condition.  

Therefore there is no need to address separate neurological and 
orthopedic findings or whether a higher rating based on 
incapacitating episodes is shown under the criteria for 
intervertebral disc syndrome.  

Thus the only question in this matter is whether the Veteran's 
lumbar spine disorder meets the criteria for an increased, 40 
percent, rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  In this case, the preponderance of the 
evidence is against such a rating.  

The evidence fails to show that his forward flexion is limited to 
30 degrees or less, nor is his thoracolumbar spine shown to be 
ankylosed.  Most recently, his range of motion was measured to be 
to 45 degrees of flexion, limited by pain to 40 degrees in the 
July 2008 VA examination, and was to 50 degrees, limited by pain 
to 40 degrees in the July 2006 VA examination.  Such findings do 
not meet the criteria for the next higher rating.  Elsewhere, the 
records as discussed above do not show findings that would 
warrant a 40 percent rating under the applicable criteria, even 
on consideration of repetitive use, and flareups.  To the 
contrary, the functional capacity evaluation of March 2007, and 
the February 2008 police physical showed normal findings.  While 
a September 2007 doctor's letter described limited flexion via a 
51 centimeter finger to floor distance, this does not clearly 
reflect a flexion of 30 degrees or less.  There is also no 
evidence of any ankylosis, either favorable or unfavorable shown 
in the records and examination reports.

Thus the preponderance of the evidence is against a rating in 
excess of 20 percent for the Veteran's disorder as it affects his 
lumbosacral spine.    


Consideration of the applicability of Rheumatoid Arthritis 
Criteria: 

Having determined that the criteria for an initial 20 percent 
rating is warranted for the Veteran's cervical spine complaints, 
but that an initial rating in excess of 20 percent is not 
warranted for the thoracolumbar spine complaints, the Board must 
consider whether the Veteran is entitled to a higher rating to 
include the cervical spine and lumbar spine based on the criteria 
for rheumatoid arthritis as an active process.  

There is no evidence to show that the Veteran currently has an 
active process of rheumatoid arthritis.  In fact, the more recent 
medical evidence has classified the condition as an ankylosing 
spondylitis.  Thus Diagnostic Code 5002 is not for consideration 
for an active rheumatoid arthritis.  As for any residuals under 
this Diagnostic Code, such have already been considered under the 
appropriate Diagnostic Codes for the spine and addressed above.  

 Extraschedular Consideration:

The RO also determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made. The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected disabilities affecting his cervical spine and 
thoracolumbar spine caused marked interference with employment 
beyond that contemplated by the schedule for rating disabilities.  
The service-connected conditions have not necessitated frequent 
periods of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular schedular 
rating criteria in this case adequately compensates the Veteran's 
symptoms from his orthopedic complaints, including pain, 
restricted motion, and incapacitating episodes.  

There is no evidence of frequent or lengthy periods of 
hospitalization shown to be due to his cervical or lumbar spine 
in the records.  In fact, the records show no such 
hospitalizations for these conditions.  The Veteran is also not 
shown to have marked interference with employment due to his 
disabilities.  As shown in the records, he has passed pre-
employment and regular physical examination for a police officer 
and works without interference in his employment shown.  The 
Veteran's service-connected conditions are indeed disabling, but 
the degree of disability is contemplated by the schedular ratings 
assigned.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation for 
the above described service- connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any 
period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

Withdrawal of Uveitis Claim

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed substantive appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Here, the Appellant perfected an appeal of the portion 
of an August 2006 decision addressing the uveitis with a 
September 2006 Notice of Disagreement and a May 2007 substantive 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204(b)(3).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204(a). 

On October 14, 2008, the Veteran sent a letter to the VA wherein 
he expressed the following.  "I did not ask for an increase in 
my eye condition."  He has expressed his desire to no longer 
continue with the uveitis claim, and has in essence, withdrawn 
his appeal.  

Accordingly, the Board does not have jurisdiction to review this 
issue, and the appeal of this matter is dismissed.




ORDER

Entitlement to an initial rating of 20 percent, and no more, is 
granted for the cervical spine disorder, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for a 
low back disorder is denied.

The appeal of entitlement to an increased rating for uveitis is 
dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


